


EXHIBIT 10.50

 

WORKERS' COMPENSATION AND EMPLOYER'S LIABILITY

QUOTA SHARE REINSURANCE CONTRACT

 

EFFECTIVE JANUARY 1, 2001

 

issued to

 

PAULA INSURANCE COMPANY

 

PASADENA, CALIFORNIA

 

(hereinafter called the "Reassured")

 

by

 

EVEREST REINSURANCE COMPANY

 

DELAWARE

 

(hereinafter called the "Reinsurer")

 

--------------------------------------------------------------------------------


 

INDEX

 

ARTICLE

 

 

 

 

 

PREAMBLE

 

 

 

I.

 

BUSINESS COVERED

 

 

 

II.

 

COMMENCEMENT AND TERMINATION

 

 

 

III.

 

TERRITORY

 

 

 

IV.

 

EXCLUSIONS

 

 

 

V.

 

QUOTA SHARE PARTICIPATION

 

 

 

VI.

 

PREMIUM

 

 

 

VII.

 

ORIGINAL CONDITIONS

 

 

 

VIII.

 

CEDING COMMISSION

 

 

 

IX.

 

LOSS AND LOSS SETTLEMENTS

 

 

 

X.

 

LOSS IN EXCESS OF POLICY LIMITS AND EXTRA CONTRACTUAL OBLIGATIONS

 

 

 

XI.

 

ACCOUNTS AND REPORTS

 

 

 

XII.

 

ERRORS AND OMISSIONS (BRMA 14F)

 

 

 

XIII.

 

ACCESS TO RECORDS (BRMA 1D)

 

 

 

XIV.

 

ARBITRATION

 

 

 

XV.

 

TAXES (BRMA 50B)

 

 

 

XVI.

 

CURRENCY (BRMA 12A)

 

 

 

XVII.

 

INSOLVENCY

 

 

 

XVIII.

 

OFFSET (BRMA 36C)

 

 

 

XIX.

 

INTERMEDIARY (BRMA 23A)

 

ATTACHMENTS

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE

USA (BRMA 35A)

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE

CANADA (BRMA 35D)

NEVADA POLICY RECAP REPORT

 

--------------------------------------------------------------------------------


 

PREAMBLE

 

Whenever the word "Reassured" is used in this Contract, same shall be held to
include any or all of the affiliated casualty insurance companies, which are or
may hereafter be under common control.

 

ARTICLE I

 

BUSINESS COVERED

 

                A.            This Contract applies to all policies, except as
hereinafter excluded, written and classified by the Reassured as Workers'
Compensation and Employer's Liability becoming effective at and after 12:01
a.m., January 1, 2001, underwritten by the Reassured for original policyholders
with exposures subject to the Workers Compensation laws of the states of
California, Oregon, Arizona, New Mexico, Alaska, Nevada (as per attached
Schedule) and Idaho.

 

                B.            For the first Contract Year, the Reassured agrees
that the total written ground-up premium for business covered hereunder shall
not exceed $120,000,000 or so deemed. Should this be exceeded, the Reassured
shall hold all such Policies written after this total has been exceeded as net
for its own account.

 

                C.            The term "policies", whenever used hereunder,
shall mean all binders, policies, contracts or certificates of insurance.

 

ARTICLE II

 

COMMENCEMENT AND TERMINATION

 

                A.            This Contract shall incept at 12:01 a.m., Local
Standard Time, January 1, 2001 at the location of the risk, and shall apply to
new and renewal policies attaching on or after January 1, 2001, and shall remain
in force for an indefinite period, but either party shall have the right to
cancel on any January 1 by giving at least ninety (90) days prior written notice
by certified or registered mail. The first Contract Year shall be the period of
January 1, 2001 through January 1, 2002 and each such annual period thereafter
shall constitute a separate Contract Year.

 

1

--------------------------------------------------------------------------------


 

                B.            In the event of the termination of this Contract,
at the Reassured's option:

 

1.                                       The Reinsurers shall remain liable for
all cessions in force at termination of this Contract; however, the liability of
the Reinsurers shall cease with respect to losses occurring subsequent to the
first anniversary, natural expiration or cancellation of each policy ceded,
whichever first occurs, but in no event for any losses occurring more than
twelve months after each such termination; and the Reassured shall continue to
pay the reinsurance premium earned on policies covered hereunder as described in
the Accounts and Reports Article; or

 

2.                                       The Reinsurers shall be relieved of all
liability hereunder for any losses occurring subsequent to termination of this
Contract. However, the Reinsurers shall continue to be liable for their
proportionate share of the outstanding losses (reported or unreported) on
policies covered hereunder with a date of loss prior to termination. The
Reassured shall not remit any additional premium, earned subsequent to
termination, on policies covered hereunder. The Reinsurers shall refund to the
Reassured the unearned reinsurance premium applicable to the unexpired liability
(calculated on a pro rata basis) less the commission allowed by the Reinsurers
thereon.

 

                C.            If this Contract is terminated while a loss
covered hereunder is in progress, it is agreed that, subject to the other
conditions of this Contract, the Reinsurers shall indemnify the Reassured as if
the entire loss had occurred during the term of this Contract.

 

                D.            Notwithstanding any other provision of this
Contract, in the event that any policy is required by statute or departmental
regulation or order to be continued in force, the Reinsurers will continue to
remain liable with respect to each such policy until the Reassured may legally
cancel, non-renew or otherwise eliminate liability under such policy or
policies.

 

                E.             Notwithstanding the above, either the Reassured
or the Reinsurers may terminate this Contract at any time by the giving of 30
days notice in writing to the other party upon the happening of any one of the
following circumstances:

 

1.                                       A State Insurance Department or other
legal authority orders the other party to cease writing business; or

 

2

--------------------------------------------------------------------------------


 

2.                                       The other party becomes insolvent or is
placed into liquidation or receivership (whether voluntary or involuntary), or
proceedings are instituted against it for the appointment of a receiver,
liquidator, rehabilitator, conservator, trustee in bankruptcy or other agent
known by whatever name, to take possession of its assets or control of its
operations; or

 

3.                                       The other party's policyholders'
surplus as of December 31, 2000 is reduced by more than 20% during the term of
this Contract; or

 

4.                                       The other party becomes merged with,
acquired or controlled by any company, corporation or individual(s) not
controlling the party's operations at the inception of this Contract; or

 

5.                                       The other party's A.M. Best rating is
downgraded below B-; or

 

6.                                       The other party reinsures its entire
liability under this Contract without the other party's prior written consent.

 

In the event of termination of this Contract under the terms of this paragraph,
the Reinsurers liability shall be terminated in accordance with paragraph B.
above.

 

 

ARTICLE III

 

TERRITORY

 

The territorial limits of this Contract shall be identical with those of the
Reassured's original policies.

 

ARTICLE IV

 

EXCLUSIONS

 

                A.            This Contract shall not cover:

 

1.                                       Business classified as:

a.                                       Underground Mining;

b.                                      Railroad Liability, including operation
of any carrier on rails, or Federal Railroad Act;

c.                                       Aviation, other than incidental
industrial aid;

d.                                      Ocean Marine, including Protection and
Indemnity when covering passenger ships;

 

3

--------------------------------------------------------------------------------


 

e.                                       USL&H;

f.                                         Kidnap and Ransom, and Political
Risk;

g.                                      SEC Liability; and

h.                                      Professional Liability, when written as
such.

 

2.                                       Liability of the Reassured arising by
contract, operation of law, or otherwise, from its participation or membership,
whether voluntary or involuntary, in any insolvency fund. "Insolvency fund"
includes any guaranty fund, insolvency fund, plan, pool, association, fund or
other arrangement, howsoever denominated, established or governed; which
provides for any assessment of or payment or assumption by the  Reassured of
part or all of any claim, debt, charge, fee or other obligation of an insurer,
or its successors or assigns, which has been declared by any competent authority
to be insolvent, or which is otherwise deemed unable to meet any claim, debt,
charge, fee or other obligation in whole or in part.

 

3.                                       Reinsurance Assumed, except internal
pooling and reinsurance agreements among the various companies named as
"Reassured".

 

4.                                       Loss or liability excluded by the
provisions of the "Nuclear Incident Exclusion Clause - Liability - Reinsurance -
U.S.A." and "Nuclear Incident Exclusion Clause - Liability - Reinsurance -
Canada" attached to and forming part of this Contract.

 

5.                                       Business derived directly or indirectly
from any Pool, Association or Syndicate which maintains its own reinsurance
facilities.

 

6.                                       Regarding interests which at time of
loss or damage are on shore, no liability shall attach hereto for any loss or
damage which is occasioned by war,  invasion, hostilities, acts of foreign
enemies, civil war, rebellion, insurrection, military or usurped power, or
martial law or confiscation by order of any government or public authority.

 

This exclusion shall not, however, apply to interests which at time of loss or
damage are within the territorial limits of the United States of America
(comprising the fifty States of the Union and the District of Columbia and
including Bridges between the U.S.A. and Mexico, provided they are under United
States ownership), Canada, St. Pierre and Miquelon, provided such interests are
insured under policies, endorsements, or binders containing a standard war or
hostilities or warlike operations exclusion clause.

 

4

--------------------------------------------------------------------------------


 

Nevertheless, this exclusion shall not be construed to apply to riots, strikes,
civil commotion, vandalism, malicious damage, including acts committed by the
agent of any government, party, or faction engaged in war, hostilities, or other
warlike operations, providing such agent is acting secretly and not in
connection with any operation of military or naval armed forces in the country
where the interest insured is situated.

 

 7.                                    Manufacture, Storage, Distribution,
Installation, Transportation or Removal of Asbestos or Asbestos products unless
unknown to the Reassured, and when known by the Reassured, cancellation shall be
effected within the time permitted by regulating authorities.

 

As respects Storage, Distribution, Installation, Transportation only, this
exclusion shall not apply to manufactured products containing asbestos as an
incidental ingredient, e.g. brake pads.

 

                B.            If the Reassured is bound, without the knowledge
and contrary to the instructions of the Reassured's supervisory underwriting
personnel, on any business falling within the scope of one or more of the
exclusions set forth in this Article, the exclusion shall be suspended with
respect to such business until 30 days after an underwriting supervisor of the
Reassured acquires knowledge thereof.

 

                C.            Insurance covering insureds regularly engaged in
operations not excluded hereunder, but whose operations may occasionally include
one or more classes excluded above, shall not be excluded from the coverage
afforded by this Contract, provided said operations are incidental to the main
operations of the insured. For other than USL&H, the Reassured shall be the sole
judge of the meaning of the word "incidental". For USL&H incidental shall be
defined as payroll for USL&H of less than 10% of the total payroll for any one
insured.

 

ARTICLE V

 

QUOTA SHARE PARTICIPATION

 

                A.            The Reassured agrees to cede and Reinsurers agree
to accept a 50.0% (being $125,000) part of a 75.0% Quota Share of $250,000 each
and every loss occurrence. The quota share amount may be adjusted any July 1 or
January 1 on a prospective basis at terms to be agreed, subject to a minimum
Reinsurers participation of 35.0% (being $87,500) part of a 75.0% quota share of
$250,000 each and every loss occurrence.

 

                B.            The Reassured shall retain a minimum of 25.0% of
$250,000 each and every loss occurrence.

 

                C.            The term "Occurrence" as used hereunder shall be
construed to mean any one Accident or series of Accidents arising out of one
event.

 

5

--------------------------------------------------------------------------------


 

                D.            The Reassured may purchase facultative and excess
of loss reinsurance at its discretion.

 

 

ARTICLE VI

 

PREMIUM

 

                A.            The Reassured shall cede to the Reinsurers their
proportionate share of the Net Subject Earned Premium on all policies covered
under this Contract, less ceding commission.

 

                B.            Net Subject Earned Premium ("NSEP") for policies
covered hereunder and as used hereunder shall mean written premium net of
cancellation and returns, less the unearned portion thereof as of the date of
calculation, and less the earned portion of premiums paid for inuring
reinsurance.

 

                C.            The allowance for inuring excess of loss
reinsurance shall be deemed to be 5.0% of the premium otherwise ceded hereunder
at the inception of this Contract and may be increased  by up to 1.0% for a
total allowance of 6.0%, in the event the specified inuring excess of loss
reinsurance cost is increased at July 1, 2001 or thereafter but during the term
of this Contract. The Reassured is obligated to provide written evidence of the
terms and conditions and the percentage increase in costs of the inuring excess
of loss reinsurance at the time such change occurs.

 

 

ARTICLE VII

 

ORIGINAL CONDITIONS

 

                                All amounts ceded hereunder shall be subject to
the same gross rates and to the same clauses, conditions, and modifications of
the Reassured's policies and the Reinsurers shall pay losses as may be paid
thereon and shall follow the settlements of the Reassured, subject always to the
limits, terms and conditions of this Contract.

 

 

ARTICLE VIII

 

CEDING COMMISSION

 

                A.            The Reinsurers shall allow the Reassured a
provisional commission of 32.0% of reinsurance premium ceded hereunder. The
Reassured shall allow the Reinsurers return commission on return premiums at the
same rate. It is expressly agreed that this commission allowance includes
provision for all acquisition costs, premium taxes, boards and bureaus,
administrative fees, dividends and for all other expenses of whatever nature
except Allocated Loss Adjustment Expenses.

 

6

--------------------------------------------------------------------------------


 

B.            The provisional commission shall be adjusted 24 months from
inception of the first Contract Year and annually thereafter until all losses
are settled. If this Contract is terminated, the final Contract period will be
from the beginning of the then current Contract Year through the date of
termination.

 

C.            The provisional commission adjustment shall be calculated as
follows for each Contract Year:

 

1.                                       If the ratio of losses incurred to
premiums earned (loss ratio) is 64.0% or greater, the adjusted commission rate
shall be 32.0%.

 

2.                                       If the loss ratio is below 64.0%, the
ceding commission shall be increased by 100.0% of the difference between 64.0%
and 63.0% loss ratio. In addition, if the loss ratio is below 63.0%, the ceding
commission shall be increased by 50.0% of the amount the loss ratio is below
63.0%.

 

"Losses incurred" as used hereunder shall mean ceded losses and loss adjustment
expense paid as of the effective date of calculation, plus the ceded reserves
for losses and loss adjustment expense outstanding as of the same date,
including an allowance for losses and loss adjustment expenses Incurred But Not
Reported ("IBNR"), as respects business subject to this Contract.

 

Losses incurred including the allowance for "IBNR" shall be calculated according
to the following schedule;

 

Commission Adjustment Date

 

24 Months after inception

 

36 Months after inception

 

48 Months after inception

 

60 Months after inception

 

72 Months after inception

 

84 Months after inception

 

96 Months after inception

 

 

(Incurred Losses + LAE) + 22.5% of NSEP

 

(Incurred Losses + LAE) + 10.0% of NSEP

 

(Incurred Losses + LAE) + 5.0% of NSEP

 

(Incurred Losses + LAE) + 3.0% of NSEP

 

(Incurred Losses + LAE) + 2.0% of NSEP

 

(Incurred Losses + LAE) + 1.5% of NSEP

 

(Incurred Losses + LAE) + 1.0% of NSEP

 

Each calculation of the commission adjustment shall be based on cumulative
transactions hereunder from the beginning of the Contract Year through the date
of calculation. If the adjusted commission is greater than commissions
previously allowed by the Reinsurers, the Reinsurers shall remit the difference
to the Reassured. If the adjusted commission is greater than commissions
previously allowed by the Reinsurers, the Reisurers shall remit the difference
to the Reassured. Payment by either party shall be within 30 days after receipt
and verification of the Reassured's report.

 

7

--------------------------------------------------------------------------------


 

D.            Notwithstanding any other provision of this Article, ninety-six
(96) months or later after the inception of the Contract Year, the Reassured may
request that the Reinsurer set the final commission level as respects such
Contract Year thereby eliminating the need for commission adjustments until all
losses are settled as respects such Contract Year. The Reinsurer shall be
obligated to set the final commission allowance at the Reassured's request.
However, the Reassured does not have to accept the final commission allowance
offered by the Reinsurer and shall have the option to continue annual
adjustments until all losses are finally settled.

 

ARTICLE IX

 

LOSS AND LOSS SETTLEMENTS

 

A.            The Reinsurers shall be liable for their proportionate share of
the actual loss incurred by the Reassured under policies covered hereunder,
after deducting all recoveries, all salvage and all amounts due from any other
reinsurance, including facultative, whether collected or not.

 

Such loss shall include sums paid in settlement of claims and suits and in
satisfaction of judgments, including prejudgment interest when added to a
judgment.

 

B.            Without regard to the limit contained in ARTICLE V, QUOTA SHARE
PARTICIPATION, Reinsurers shall also be liable, for their proportionate share of
all loss adjustment expenses. Further, Reinsurers shall be liable for one
additional per occurrence limit of any Losses in Excess of Policy Limits and/or
any Extra Contractual Obligations, as further defined in ARTICLE X, LOSS IN
EXCESS OF POLICY LIMITS AND EXTRA CONTRACTUAL OBLIGATIONS, which are incurred by
the Reassured. Allocated Loss Adjustment Expenses shall include but not be
limited to : a) expenses sustained in connection with settlement and litigation
of claims and suits, satisfaction of judgments, resistance to or negotiations
concerning a loss, b) legal expenses and costs incurred in connection with
coverage questions regarding specific claims and legal actions, including
declaratory judgment actions, connected thereto, c) all interest on judgments
other than prejudgment interest when added to a judgment, d) expenses sustained
to obtain recoveries, salvages or other reimbursements, or to secure the reverse
or reduction of a verdict or judgment, and e) per unit claims file fee.

 

C.            All loss settlements made by the Reassured, within the terms and
conditions of this Contract, shall be unconditionally binding upon the
Reinsurers, and the Reinsurers agree to pay or allow, as the case may be, their
share of each such settlement in accordance with this Contract.

 

8

--------------------------------------------------------------------------------


 

ARTICLE X

 

LOSS IN EXCESS OF POLICY LIMITS AND EXTRA CONTRACTUAL OBLIGATIONS

 

A.            Reinsurers shall protect the Reassured for their proportionate
share of Loss In Excess of Policy Limits and/or Extra Contractual Obligations in
accordance with the provisions of ARTICLE V, QUOTA SHARE PARTICIPATION, of this
Contract, subject to a limit not to exceed one additional per occurrence limit.

 

B.            "Loss in Excess of Policy Limits" (XPL) means any amount paid or
payable by the Reassured in connection with loss in excess of the limit of the
subject original Policy, such loss in excess of the limit having been incurred
because of failure by it to settle within the Policy limit or by reason of
alleged or actual negligence, fraud, or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of any action
against its insured or in the preparation or prosecution of an appeal consequent
upon such action.

 

C.            "Extra Contractual Obligations" (ECO) means those liabilities not
covered under any other provision of this Contract and which arise from the
handling of any claim on business covered hereunder, such liabilities arising
because of, but not limited to, the following: failure by the Reassured to
settle within the Policy limit, or by reason of alleged or actual negligence,
fraud, or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of any action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such action.

 

D.            A Loss in Excess of Policy Limits and/or an Extra Contractual
Obligation shall be deemed to have occurred on the same date as the loss covered
under the Reassured's original Policy and shall constitute part of the original
loss.

 

E.             However, this Article shall not apply where the Loss in Excess of
Policy Limits and/or Extra Contractual Obligation has been incurred due to fraud
and/or criminal act(s) by a member of the Board of Directors or a corporate
officer of the Reassured acting individually or collectively or in collusion
with any individual or corporation or any other organization or party involved
in the presentation, defense or settlement of any claim covered hereunder.

 

F.             Recoveries, whether collectible or not, including any retentions
and/or deductibles, from any other form of insurance or reinsurance which
protects the Reassured against any loss or liability covered under this Article
shall inure to the benefit of the Reinsurers and shall be deducted from the
total amount of any Loss in Excess of Policy Limits and/or Extra Contractual
Obligation in determining the amount of Loss in Excess of Policy Limits and/or
Extra Contractual Obligation which shall be included in the calculation of Loss
under this Contract.

 

G.            The Reassured shall be indemnified in accordance with this Article
to the extent permitted by applicable law.

 

9

--------------------------------------------------------------------------------


 

ARTICLE XI

 

ACCOUNTS AND REPORTS

 

A.        Within sixty (60) days after the end of each month, the Reassured
shall furnish the Reinsurers with a report summarizing:

 

1.         Net Subject Earned Premium for the month;

 

2.         Unearned Premium Reserves;

 

3.         Premium written for the month (including Reassured's estimated annual
premium);

 

4.         Net Premium ceded less commission;

 

5.                           Loss and Loss Adjustment Expense paid during the
month (less any applicable salvage and subrogation recoveries);

 

6.         Loss and Loss Adjustment Expense Reserves.

 

The positive balance of (4) less (5) shall be remitted by the Reassured with its
report. Any balance shown to be due the Reassured shall be remitted by the
Reinsurer as soon as practicable, but no later than 15 days after receipt of the
Reassured's report.

 

B.        In addition, the Reassured shall furnish the Reinsurers an annual
statement showing the total reserves for outstanding losses including loss
adjustment expense and such other information as may be required by the
Reinsurers for completion of their NAIC annual statements.

 

C.        Should payment due from the Reinsurers exceed $100,000 as respects any
one loss, the Reassured may give the Reinsurers notice of payment made or its
intention to make payment on a certain date. If the Reassured has paid the loss,
payment shall be made by the Reinsurers immediately.

 

D.        If the Reassured intends to pay the loss by a certain date and has
submitted a satisfactory proof of loss or similar document, payment shall be due
from the Reinsurers twenty–four (24) hours prior to that date, provided the
Reinsurers have a period of five (5) working days after receipt of said notice
to dispatch the payment. Cash loss amounts specifically remitted by the
Reinsurers as set forth hereunder shall be credited to their next monthly
account.

 

E.         The Reassured shall remit individual reports for claims reserved at
$100,000 or above and all claims involving a fatality, amputation, spinal cord
damage, brain damage, blindness, extensive burns or multiple fractures
regardless of liability or loss reserve amount.

 

10

--------------------------------------------------------------------------------


 

ARTICLE XII

 

ERRORS AND OMISSIONS (BRMA 14F)

 

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

 

ARTICLE XIII

 

ACCESS TO RECORDS (BRMA 1D)

 

The Reinsurers or their designated representatives shall have access at any
reasonable time to all records of the Reassured which pertain in any way to this
reinsurance.

 

ARTICLE XIV

 

ARBITRATION

 

A.        As a condition precedent to any right of action hereunder, any dispute
arising out of the interpretation, performance or breach of this Contract,
including the formation or validity thereof, shall be submitted for decision to
a panel of three arbitrators. Notice requesting arbitration will be in writing
and sent certified or registered mail, return receipt requested.

 

B.        One arbitrator shall be chosen by each party and the two arbitrators
shall, before instituting the hearing, choose an impartial third arbitrator who
shall preside at the hearing. If either party fails to appoint its arbitrator
within 30 days after being requested to do so by the other party, the latter,
after 10 days notice by certified or registered mail of its intention to do so,
may appoint the second arbitrator.

 

C.        If the two arbitrators are unable to agree upon the third arbitrator
within 30 days of their appointment, the third arbitrator shall be selected by
the American Arbitration Association.

 

D.        All arbitrators shall be disinterested active or former executives of
insurance or reinsurance companies or Underwriters at Lloyd's, London with
expertise or experience in the area being arbitrated.

 

E.         Within 30 days after notice of appointment of all arbitrators, the
panel shall meet and determine timely periods for briefs, discovery procedures
and schedules for hearings.

 

11

--------------------------------------------------------------------------------


 

F.         The panel shall be relieved of all judicial formality and shall not
be bound by the strict rules of procedure and evidence. Unless the panel agrees
otherwise, arbitration shall take place in Los Angeles, California, but the
venue may be changed when deemed by the panel to be in the best interest of the
arbitration proceeding. Insofar as the arbitration panel looks to substantive
law, it shall consider the law of the State of California. The decision of any
two arbitrators when rendered in writing shall be final and binding. The panel
is empowered to grant interim relief as it may deem appropriate.

 

G.        The panel shall make its decision considering the custom and practice
of the applicable insurance and reinsurance business within 60 days following
the termination of the hearings. Judgment upon the award may be entered in any
court having jurisdiction thereof.

 

H.        If more than one Reinsurer is involved in arbitration where there are
common questions of law or fact and a possibility of conflicting awards or
inconsistent results, all such Reinsurers shall constitute and act as one party
for purposes of this Article and communications shall be made by the Reassured
to each of the Reinsurers constituting the one party; provided, however, that
nothing therein shall impair the rights of such Reinsurers to assert several,
rather than joint defenses or claims, nor be construed as changing the liability
of the Reinsurers under the terms of this Contract from several to joint.

 

I.          Each party shall bear the expense of its own arbitrator and shall
jointly and equally bear with the other party the cost of the third arbitrator.
The remaining costs of the arbitration shall be allocated by the panel. The
panel may, at its discretion, award such further costs and expenses as it
considers appropriate, including but not limited to attorney fees, to the extent
permitted by law

 

ARTICLE XV

 

TAXES (BRMA 50B)

 

In consideration of the terms under which this Contract is issued, the Reassured
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

 

ARTICLE XVI

 

CURRENCY (BRMA 12A)

 

A.        Whenever the word "Dollars" or the "$" sign appears in this Contract,
they shall be construed to mean United States Dollars and all transactions under
this Contract shall be in United States Dollars.

 

B.        Amounts paid or received by the Reassured in any other currency shall
be converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Reassured.

 

12

--------------------------------------------------------------------------------


 

ARTICLE XVII

 

INSOLVENCY

 

                A.            In the event of the insolvency of one or more of
the reinsured companies, this reinsurance shall be payable directly to the
Reassured or to its liquidator, receiver, conservator or statutory successor
immediately upon demand, with reasonable provision for verification on the basis
of the liability of the Reassured without diminution because of the insolvency
of the Reassured or because the liquidator, receiver, conservator or statutory
successor of the Reassured has failed to pay all or a portion of any claim. It
is agreed, however, that the liquidator, receiver, conservator or statutory
successor of the Reassured shall give written notice to the Reinsurers of the
pendency of a claim against the Reassured indicating the policy or bond
reinsured which claim would involve a possible liability on the part of the
Reinsurers within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurers may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses that it may deem available to the Reassured
or its liquidator, receiver, conservator or statutory successor. The expense
thus incurred by the Reinsurers shall be chargeable, subject to the approval of
the Court, against the Reassured as part of the expense of conservation or
liquidation to the extent of a pro rata share of the benefit which may accrue to
the Reassured solely as a result of the defense undertaken by the Reinsurers.

 

                B.            Where two or more Reinsurers are involved in the
same claim and a majority in interest elect to interpose defense to such claim,
the expense shall be apportioned in accordance with the terms of this Contract
as though such expense had been incurred by the Reassured.

 

                C.            It is further understood and agreed that, in the
event of the insolvency of one or more of the reinsured companies, the
reinsurance under this Contract shall be payable directly by the Reinsurers to
the Reassured or to its liquidator, receiver or statutory successor, except as
provided by Section 4118(a) of the New York Insurance law or except (1) where
this Contract specifically provides another payee of such reinsurance in the
event of the insolvency of the Reassured or (2) where the Reinsurers with the
consent of the direct insured or insureds has assumed such policy obligations of
the Reassured as direct obligations of the Reinsurers to the payees under such
policies and in substitution for the obligations of the Reassured to such
payees.

 

                D.            It is agreed by the parties that all amounts owing
under this Contract were incurred and owing on the inception date of this
Contract, notwithstanding that the due date for payment is any date subsequent
to the inception date.

 

13

--------------------------------------------------------------------------------


 

ARTICLE XVIII

 

OFFSET (BRMA36C)

 

                The Reassured and the Reinsurers shall have the right to offset
any balance or amounts due from one party to the other under the terms of this
Contract. The party asserting the right of offset may exercise such right any
time whether the balances due are on account of premiums or losses or otherwise.

 

 

ARTICLE XIX

 

INTERMEDIARY (BRMA 23A)

 

                Towers Perrin Reinsurance is hereby recognized as the
Intermediary negotiating this Contract for all business hereunder. All
communications (including but not limited to notices, statements, premium,
return premium, commissions, taxes, losses, loss adjustment expense, salvages
and loss settlements) relating thereto shall be transmitted to the Reassured or
the Reinsurers through Towers Perrin Reinsurance, Mellon Bank Center, 1735
Market Street, Philadelphia, Pennsylvania, 19103-7501. Payments by the Reassured
to the Intermediary shall be deemed to constitute payment to the Reinsurers.
Payments by the Reinsurers to the Intermediary shall be deemed to constitute
payment to the Reassured only to the extent that such payments are actually
received by the Reassured.

 

14

--------------------------------------------------------------------------------


 

                Signed in Liberty Corner, New Jersey, this 11th day of July,
2001,

 

 

 

EVEREST REINSURANCE COMPANY

 

 

 

BY

/s/ Frederick J. Ruck

 

TITLE

V.P.

 

 

                and signed in Pasadena, California, this 27th day of August,
2001.

 

 

PAULA INSURANCE COMPANY

 

 

 

BY

/s/ James A. Nicholson

 

TITLE

Sr. V.P. C.F.O.

 

15

--------------------------------------------------------------------------------


NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE U.S.A. (BRMA 35A)

 

1.                                       This reinsurance does not cover any
loss or liability accruing to the Reassured as a member of, or subscriber to,
any association of insurers or reinsurers formed for the purpose of covering
nuclear energy risks or as a direct or indirect reinsurer of any such member,
subscriber or association.

 

2.                                       Without in any way restricting the
operation of paragraph 1 of this Clause, it is understood and agreed that for
all purposes of this reinsurance all the original policies of the Reassured
(new, renewal and replacement) of the classes specified in Clause II of this
paragraph 2 from the time specified in Clause III in this paragraph 2 shall be
deemed to include the following provision (specified as the Limited Exclusion
Provision):

 

Limited Exclusion Provision*

 

I.                                         It is agreed that the policy does not
apply under any liability coverage, to (injury, sickness, disease, death or
destruction) (bodily injury or property damage) with respect to which an insured
under the policy is also an insured under a nuclear energy liability policy
issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy
Liability Underwriters or Nuclear Insurance Association of Canada, or would be
an insured under any such policy but for its termination upon exhaustion of its
limit of liability.

 

II.                                     Family Automobile Policies (liability
only), Special Automobile Policies (private passenger automobiles, liability
only), Farmers Comprehensive Personal Liability Policies (liability only),
Comprehensive Personal Liability Policies (liability only) or policies of a
similar nature; and the liability portion of combination forms related to the
four classes of policies stated above, such as the Comprehensive Dwelling Policy
and the applicable types of Homeowners Policies.

 

III.                                 The inception dates and thereafter of all
original policies as described in II above, whether new, renewal or replacement,
being policies which either

 

(a)                                  become effective on or after 1st May, 1960,
or

 

(b)                                 become effective before that date and
contain the Limited Exclusion Provision set out above;

 

provided this paragraph 2 shall not be applicable to Family Automobile Policies,
Special Automobile Policies, or policies or combination policies of a similar
nature, issued by the Reassured on New York risks, until 90 days following
approval of the Limited Exclusion Provision by the Governmental Authority having
jurisdiction thereof.

 

3.                                       Except for those classes of policies
specified in Clause II of paragraph 2 and without in any way restricting the
operation of paragraph 1 of this Clause, it is understood and agreed that for
all purposes of this reinsurance the original liability policies of the
Reassured (new, renewal and replacement) affording the following coverages;

 

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad), Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

 

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph 3, the following provision (specified as
the Broad Exclusion Provision);

 

Broad Exclusion Provision*

 

It is agreed that the policy does not apply:

 

I.                                         Under any Liability Coverage, to
(injury, sickness, disease, death or destruction) (bodily injury or property
damage)

 

(a)                                  with respect to which an insured under the
policy is also an insured under a nuclear energy liability policy issued by
Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability
Underwriters or Nuclear Insurance Association of Canada, or would be an insured
under any such policy but for its termination upon exhaustion of its limit of
liability; or

 

(b)                                 resulting from the hazardous properties of
nuclear material and with respect to which (1) any person or organization is
required to maintain financial protection pursuant to the Atomic Energy Act of
1954, or any law amendatory thereof, or (2) the insured is, or had this policy
not been issued would be, entitled to indemnity from the United States of
America, or any agency thereof, under any agreement entered into by the United
States of America, or any agency thereof, with any person or organization.

 

II.                                     Under any Medical Payments Coverage, or
under any Supplementary Payments Provision relating to (immediate medical or
surgical relief) (first aid) to expenses incurred with respect to (bodily
injury, sickness, disease or death) (bodily injury) resulting from the hazardous
properties of nuclear material and arising out of the operation of a nuclear
facility by any person or organization.

 

1

--------------------------------------------------------------------------------


 

III.                                 Under any Liability Coverage, to (injury,
sickness, disease, death or destruction) (bodily injury or property damage)
resulting from the hazardous properties of nuclear material, if

 

(a)                                  the nuclear material (1) is at any nuclear
facility owned by, or operated by or on behalf of, an insured, or (2) has been
discharged or dispersed therefrom:

 

(b)                                 the nuclear material is contained in spent
fuel or waste at any time possessed, handled, used, processed, stored,
transported or disposed of by or on behalf of an insured; or

 

(c)                                  the (injury, sickness, disease, death or
destruction) (bodily injury or property damage) arises out of the furnishing by
an insured of services, materials, parts or equipment in connection with the
planning, construction, maintenance, operation or use of any nuclear facility,
but if such facility is located within the United States of America, its
territories, or possessions or Canada, this exclusion (c) applies only to
(injury to or destruction of property of such nuclear facility) (property damage
to such nuclear facility and any property thereat).

 

IV.                                 As used in this endorsement:

 

"Hazardous properties" include radioactive, toxic or explosive properties;
"nuclear material" means source material, special nuclear material or byproduct
material; "source material", "special nuclear material", and "byproduct
material" have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; "spent fuel" means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; "waste" means any waste material (1) containing byproduct
material other than tailings or wastes produced by the extraction or
concentration of uranium or thorium from any ore processed primarily for its
source material content, and (2) resulting from the operation by any person or
organization of any nuclear facility included under the first two paragraphs of
the definition of nuclear facility; "nuclear facility" means:

 

(a)                                  any nuclear reactor,

 

(b)                                 any equipment or device designed or used for
(1) separating the isotopes of uranium or plutonium, (2) processing or utilizing
spent fuel, or (3) handling, processing or packaging waste,

 

(c)                                  any equipment or device used for the
processing, fabricating or alloying of special nuclear material if at any time
the total amount of such material in the custody of the insured at the premises
where such equipment or device is located consists of or contains more than 25
grams of plutonium or uranium 233 or any combination thereof, or more than 250
grams of uranium 235,

 

(d)                                 any structure, basin, excavation, premises
or place prepared or used for the storage or disposal of waste,

 

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations; "nuclear
reactor" means any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of fissionable
material;

 

(With respect to injury to or destruction of property, the word "injury" or
"destruction")

("property damage" includes all forms of radioactive contamination of property.)

(Includes all forms of radioactive contamination of property.)

 

V.                                     The inception dates and thereafter of all
original policies affording coverages specified in this paragraph 3, whether
new, renewal or replacement, being policies which become effective on or after
1st May, 1960, provided this paragraph 3 shall not be applicable to:

 

(i)                                     Garage and Automobile Policies issued by
the Reassured on New York risks, or

 

(ii)                                  statutory liability insurance required
under Chapter 90, General Laws of Massachusetts,

 

until 90 days following approval of the Broad Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

 

4.             Without in any way restricting the operation of paragraph 1 of
this Clause, it is understood and agreed that paragraphs 2 and 3 above are not
applicable to original liability policies of the Reassured in Canada and that
with respect to such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters'
Association or the Independent Insurance Conference of Canada.

 

*NOTE:  The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to the original
liability policies which include a Limited Exclusion Provision or a Broad
Exclusion Provision containing those words.

 

2

--------------------------------------------------------------------------------


 

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE

CANADA (BRMA 35D)

 

I.              This Agreement does not cover any loss or liability accruing to
the Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.

 

II.            Without in any way restricting the operation of paragraph 1 of
this clause, it is agreed that for all purposes of this Agreement all the
original liability contracts of the Reassured, whether new, renewal or
replacement, of the following classes, namely:

 

Personal Liability

Farmers' Liability

Storekeepers' Liability

 

which become effective on or after 31st December 1984, shall be deemed to
include, from their inception dates and thereafter, the following provision:

 

Limited Exclusion Provision

 

This Policy does not apply to bodily injury or property damage with respect to
which the Insured is also insured under a contract of nuclear energy liability
insurance (whether the Insured is unnamed in such contract and whether or not it
is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other group or pool of insurers or would be an
Insured under any such policy but for its termination upon exhaustion of its
limits of liability.

 

With respect to property, loss of use of such property shall be deemed to be
property damage.

 

III.           Without in any way restricting the operation of paragraph 1 of
this clause, it is agreed that for all purposes of this Agreement all the
original liability contracts of the Reassured, whether new, renewal or
replacement, of any class whatsoever (other than Personal Liability, Farmers'
Liability, Storekeepers' Liability or Automobile Liability contracts), which
become effective on or after 31st December 1984, shall be deemed to include from
their inception dates and thereafter, the following provision:

 

Broad Exclusion Provision

 

It is agreed that this Policy does not apply:

 

A.                                   To liability imposed by or arising under
the Nuclear Liability Act; nor

 

B.                                     To bodily injury or property damage with
respect to which an Insured under this policy is also insured under a contract
of nuclear energy liability insurance (whether the Insured is unnamed in such
contract and whether or not it is legally enforceable by the Insured) issued by
the Nuclear Insurance Association of Canada or any other insurer or group or
pool of insurers or would be an Insured under any such policy but for its
termination upon exhaustion of its limit of liability; nor

C.                                     To bodily injury or property damage
resulting directly or indirectly from the nuclear energy hazard arising from:

 

1.                                       the ownership, maintenance, operation
or use of a nuclear facility by or on behalf of an Insured.

 

1

--------------------------------------------------------------------------------


 

2.                                       the furnishing by an insured of
services, materials, parts or equipment in connection with the planning,
construction, maintenance, operation or use of any nuclear facility; and

 

3.                                       the possession, consumption, use,
handling, disposal or transportation of fissionable substances, or of other
radioactive material (except radioactive isotopes, away from a nuclear facility,
which have reached the final stage of fabrication so as to be useable for any
scientific, medical, agricultural, commercial or industrial purpose) used,
distributed, handled or sold by an insured.

 

As used in this Policy:

 

I.          The term "nuclear energy hazard" means the radioactive, toxic,
explosive or other hazardous properties of radioactive material.

 

II.                         The term "radioactive material" means uranium,
thorium, plutonium, neptunium, their respective derivatives and compounds,
radioactive isotopes of other elements and any other substances that the Atomic
Energy Control Board may, by regulation, designate as being prescribed
substances capable of releasing atomic energy, or as being requisite for the
production, use or application of atomic energy.

 

III.       The term "nuclear facility" means:

 

A.                       Any apparatus designed or used to sustain nuclear
fission in a self-supporting chain reaction or to contain a critical mass of
plutonium, thorium and uranium or any one or more of them;

 

B.                         Any equipment or device designed or used for (1)
separating the isotopes of plutonium, thorium and uranium or any one or more of
them, (2) processing or utilizing spent fuel, or (3) handling, processing or
packaging waste;

 

C.                         Any equipment or device used for the processing,
fabricating or alloying of plutonium, thorium or uranium enriched in the isotope
uranium 233 or in the isotope uranium 235, or any one or more of them if at any
time the total amount of such material in the custody of the Insured at the
premises where such equipment or device is located consists of or contains more
than 25 grams of plutonium or uranium 233 or any combination thereof, or more
than 250 grams of uranium 235;

 

D.                        Any structure, basin, excavation, premises or place
prepared or used for the storage or disposal of waste radioactive material;

 

and includes the site on which any of the foregoing is located, together with
all operations conducted thereon and all premises used for such operations.

 

IV.                     The term "fissionable substance" means any prescribed
substance that is, or from which can be obtained, a substance capable of
releasing atomic energy by nuclear fission.

 

V.        With respect to property, loss of use of such property shall be deemed
to be property damage.

 

2

--------------------------------------------------------------------------------


 

PAGE 1

 

WORKERS COMP POLICIES

 

DATE – 4/16/01

PROG NAME – WCB037

 

PAULA INSURANCE COMPANY – NEVADA

 

REPT  #-613

 

SELECTION:     NEVADA 2001 POLICY YEAR

 

 

 

 

 

EFFECTIVE DATES

 

 

 

 

INSUREDS
NAME OR DBA

 

POLICY
NUMBER

 

FROM

 

TO

 

CANC.
DATE

 

BUSN
CODE

MED MART BRANDEN

 

2700101

 

1/01/01

 

1/01/02

 

 

 

2709

REMCON CONSTRUCT

 

2700106

 

1/01/01

 

1/01/02

 

 

 

2702

CLEAR SPAN TENTS

 

2700112

 

1/01/01

 

1/01/02

 

 

 

2702

KYOTO BOWL CORP

 

2700113

 

1/06/01

 

1/06/02

 

 

 

2706

THOMAS BOBRICK

 

2700115

 

1/01/01

 

1/01/02

 

 

 

2702

ERBACON, INC.

 

2700116

 

1/22/01

 

1/22/02

 

 

 

2702

ROMAN MARBLE COMP

 

2700120

 

1/01/01

 

1/01/02

 

 

 

2702

CISCOS TACOS

 

2700121

 

1/01/01

 

1/01/02

 

 

 

2706

SOUTHWEST ENTERPR

 

2700123

 

2/01/01

 

2/01/02

 

 

 

2702

NEVADA CATTLEMEN

 

2700125

 

1/01/01

 

1/01/02

 

 

 

2700

 

INSUREDS
NAME OR DBA

 

EXP
MD%

 

TOTAL $
RESERVES

 

TOTAL $
PAID

 

LOSS
RATIO

 

ESTIMATED
ANN. PREM

 

DIVIDENDS
PAID

MED MART BRANDEN

 

83

 

0

 

.00

 

.0

 

10,605.00

 

.00

REMCON CONSTRUCT

 

110

 

0

 

.00

 

.0

 

17,312.00

 

.00

CLEAR SPAN TENTS

 

122

 

0

 

.00

 

.0

 

27,345.00

 

.00

KYOTO BOWL CORP

 

104

 

0

 

.00

 

.0

 

6,892.00

 

.00

THOMAS BOBRICK

 

100

 

0

 

.00

 

.0

 

3,299.00

 

.00

ERBACON, I NC.

 

100

 

0

 

.00

 

.0

 

595.00

 

.00

ROMAN MARBLE COMP

 

100

 

0

 

.00

 

.0

 

1,247.00

 

.00

CISCOS TACOS

 

100

 

0

 

.00

 

.0

 

991.00

 

.00

SOUTHWEST ENTERPR

 

100

 

0

 

.00

 

.0

 

2,622.00

 

.00

NEVADA CATTLEMEN

 

100

 

0

 

.00

 

.0

 

619.00

 

.00

 

--------------------------------------------------------------------------------


 

ENDORSEMENT NO. 1

 

EFFECTIVE JULY 1, 2001

 

to

 

WORKERS' COMPENSATION AND EMPLOYER'S LIABILITY

QUOTA SHARE REINSURANCE CONTRACT

 

EFFECTIVE JANUARY 1, 2001

 

issued to

 

PAULA INSURANCE COMPANY

 

PASADENA, CALIFORNIA

 

by

 

EVEREST REINSURANCE COMPANY

 

DELAWARE

 

 

 

 

It is understood and agreed that effective July 1, 2001 at 12:01 a.m., this
Contract is amended as follows:

 

ARTICLE V, QUOTA SHARE PARTICIPATION,  Paragraph A., is amended to read,

 

A.  The Reassured agrees to cede and Reinsurers agree to accept a 30.00% (being
$75,000) part of a 75.00% quota share of $250,000 each and every loss
occurrence. The quota share amount may be adjusted at any July 1 or January 1 on
a prospective basis at terms to be agreed, subject to a minimum Reinsurers'
participation of 30.00% (being $75,000) and a maximum of 50.00% (being $125,000)
part of a 75.00% quota share of $250,000 each and every loss occurrence.

 

All other terms and conditions remain unchanged.

 

 

1

--------------------------------------------------------------------------------


Signed in Liberty Corner, New Jersey, this 28th day of November, 2001,

 

 

EVEREST REINSURANCE COMPANY

 

BY

/s/ Frederick J. Ruck

 

 

TITLE

V.P.

 

 

and signed in Pasadena, California, this 10th day of December, 2001.

 

 

PAULA INSURANCE COMPANY

 

BY

/s/ James A. Nicholson

 

 

TITLE

Sr. V.P./C.F.O.

 

 

ENDORSEMENT NO. 1

 

EFFECTIVE JULY 1, 2001

 

to

 

WORKERS' COMPENSATION AND EMPLOYERS LIABILITY

QUOTA SHARE REINSURANCE CONTRACT

 

EFFECTIVE JANUARY 1, 2001

 

issued to

 

PAULA INSURANCE COMPANY

 

PASADENA, CALIFORNIA

 

 

2

--------------------------------------------------------------------------------

